Title: To Alexander Hamilton from Stephen Moylan, 27 February 1794
From: Moylan, Stephen
To: Hamilton, Alexander


[Philadelphia] February 27, 1794. “The secretary of War has sent to this Office as list of the names & the Sums to which the Military Invalids of this State are entitled to for Six Months of their Annual Pension from the 4th day of Septr. 1793 and which will become due on the 5th day of March 1794 the Amount of which is Eight thousand two hundred & twenty five Dollars & sixteen Cents for which sum I crave a Warrant.”
